Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in this application.  Amended claims 1-2, 3, 6-7, 10-12, 14-15 are noted.
	The amendment dated 08/19/2021 has been entered and carefully considered.  The examiner appreciates the amendments to abstract, title, and claims.  In view of said amendments, the objections to the abstract, title, the previous 112 rejection, and the art rejection have been withdrawn.
	Claims 16-20 are withdrawn from consideration as being directed to a nonelected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In claim 1, from which claims 2-10 depend, the phrase “wherein a ratio of a height of the first trench and the separation distance is selected according to the refractive index of the film” is deemed nonenabling as the original specification does not offer any guidance to one skilled in the art in how to select the ratio.  For example, if the refractive index is 1.8, what should the ratio be?  Furthermore, if the refractive index is 2.0, should the ratio go up or down?  Still further, how does the ratio affect anything?  Clarification and appropriate amendments, if necessary, are requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (2016/0084761).
	Rothberg disclose an integrated device (title) which includes multiple pixels and at least on waveguide (abstract).  A first layer of material is formed followed by a second layer (0312-0313) and a pillar pattern is taught (0331-0334).  In one embodiment, a silicon nitride film is formed on an oxide film and is subsequently patterned and etched followed by another oxide film being deposited over the silicon nitride feature (0608).  In another embodiment, the oxide film can be a silicon oxide substrate (0353), which meets the claimed limitation of a first material having a refractive index greater than a refractive index of the substrate.  However, the reference fails to teach a flat structure.
	It is noted that Rothberg teaches that the bottom surface can be flat or a curved well (0557).  To select a flat structure would have been obvious to one skilled in the art since both are taught in Rothberg.
Regarding claim 13, Rothberg teaches silicon oxide substrate (0353).
Regarding claim 14, Rothberg teaches silicon oxide layer (0298).
Regarding claim 15, Rothberg teaches silicon oxide layer (0298), which has the claimed refractive index.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (2016/0084761) in view of Sampsell et al. (2016/0351135).  Rothberg fails to teach “a maximum of one half a wavelength of operation”.
Sampsell teaches a method of fabricating a display device by forming an optical dielectric layer over a substrate, etching a trench in the optical dielectric layer, filling the trench, forming a second dielectric over the metal round line, and forming a metal layer over the second dielectric layer (0013).  It is noted that the reference teaches a trench width of 3 to 7 microns (0084) and a trench depth of 0.7 to 1 micron (0089).  To vary the trench dimensions would have been obvious in the absence of a showing of criticality.

Response to Arguments

	Applicant’s arguments and amendments are deemed persuasive (pp.7-8) and hence, new rejection have been proffered in light of the claim amendments.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417.  The examiner can normally be reached on M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        11/18/2021